            Case: 3:18-cr-00146-jdp Document #: 15 Filed: 12/10/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,

                v.                                    Case No.: 18-cr-146-jdp

 PETER JEWELL-REIGEL,

                              Defendant.


                               MOTION FOR ENTRY OF
                         PRELIMINARY ORDER OF FORFEITURE


       The United States of America, by Scott C. Blader, United States Attorney for the

Western District of Wisconsin, by Elizabeth Altman, Assistant United States Attorney for

that district, moves this Court for an order forfeiting all right, title, and interest of defendant

Peter Jewell-Reigel in the following:

               a. any and all visual depictions which are or appear to be child pornography,
                  together with the storage media in which they are contained, including
                  books and magazines, seized from the defendant’s residence; and

               b. any and all property used or intended to be used to commit or to promote
                  the commission of the aforementioned offense, including two LG-M150 cell
                  phones.

       1.      This motion is made pursuant to the provisions of Title 18, United States

Code, Section 2253, Title 21, United States Code, Section 853, and Rule 32.2 of the Federal

Rules of Criminal Procedure, as well as the following:

       2.      On October 11, 2018, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against defendant Peter Jewell-Reigel. Count one of the indictment
          Case: 3:18-cr-00146-jdp Document #: 15 Filed: 12/10/18 Page 2 of 4



charged that on or about August 4, 2018, at approximately 1:44 a.m., the defendant

knowingly received three visual depictions using a facility of interstate commerce, and the

production of such visual depictions involved the use of a minor engaging in sexually

explicit conduct, and the depictions are of such conduct, specifically, the defendant received

text messages that contained three visual depictions of a minor, KV #1, engaged in sexually

explicit conduct, in violation of Title 18, United Stated Code, Section 2252(a)(2). Count two

charged that on or about August 4, 2018, at approximately 2:01 a.m., the defendant

knowingly received a visual depiction using a facility of interstate commerce, and the

production of such visual depiction involved the use of a minor engaging in sexually

explicit conduct, and the depiction is of such conduct, specifically the defendant received a

text message that contained a visual depiction of a minor, KV #1, engaged in sexually

explicit conduct, in violation of Title 18, United Stated Code, Section 2252(a)(2). Count three

charged that on or about August 5, 2018, the defendant knowingly received a visual

depiction using a facility of interstate commerce, and the production of such visual

depiction involved the use of a minor engaging in sexually explicit conduct, and the

depiction is of such conduct, specifically, the defendant received a text message that

contained a visual depiction of a minor, KV #1, engaged in sexually explicit conduct, in

violation of Title 18, United Stated Code, Section 2252(a)(2). The indictment also contained a

forfeiture allegation for the forfeiture of:

              a. any and all visual depictions which are or appear to be child pornography,
                 together with the storage media in which they are contained, including
                 books and magazines, seized from the defendant’s residence; and

                                               2
            Case: 3:18-cr-00146-jdp Document #: 15 Filed: 12/10/18 Page 3 of 4




               b. any and all property used or intended to be used to commit or to promote
                  the commission of the aforementioned offense, including an LG-M150 cell
                  phone.

ECF No. 1.

       3.      On December 7, 2018, the defendant pleaded guilty to count one of the

indictment. In the plea agreement, the defendant agreed to the forfeiture of any electronic

device seized by the FBI on September 17, 2018. ECF No. 13.

       4.      Upon the issuance of a Preliminary Order of Forfeiture, and pursuant to 21

U.S.C. ' 853(n) as incorporated by 18 U.S.C. ' 2253(b), the United States shall publish notice

of the order and of its intent to dispose of property in such a manner as the Attorney

General may direct. Notice that any person, other than the defendant, Peter Jewell-Reigel,

having or claiming a legal interest in the property, must file a petition with the Court (and

serve a copy on Elizabeth Altman, Assistant United States Attorney) within thirty days of

the final publication of notice or of receipt of actual notice, whichever is earlier. This notice

shall state that the petition shall be for a hearing to adjudicate the validity of the petitioner=s

alleged interest in the property, shall be signed by the petitioner under penalty of perjury,

and shall set forth the nature and extent of the petitioner=s right, title, or interest in the

forfeited property, and any additional facts supporting the petitioner=s claim and the relief

sought. The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in the property that is the subject of the




                                               3
            Case: 3:18-cr-00146-jdp Document #: 15 Filed: 12/10/18 Page 4 of 4



Preliminary Order of Forfeiture, as a substitute for published notice as to those persons so

notified.

       5.      Based upon the above, the United States asks this Court to enter a Preliminary

Order of Forfeiture against the following:

               a. any and all visual depictions which are or appear to be child pornography,
                  together with the storage media in which they are contained, including
                  books and magazines, seized from the defendant’s residence; and

               b. any and all property used or intended to be used to commit or to promote
                  the commission of the aforementioned offense, including two LG-M150 cell
                  phones.

       Dated this 10th day of December 2018.


                                                 Respectfully submitted,

                                                 SCOTT C. BLADER
                                                 United States Attorney

                                              By: /s/Elizabeth Altman
                                                 ELIZABETH ALTMAN
                                                 Assistant United States Attorney




                                             4
